Citation Nr: 1119417	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 35, Survivors' and Dependents' Educational Assistance (DEA), beyond June 2, 2005.  


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to January 1992.  The Appellant is the Veteran's spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta.

In August 2009, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In February 2010, the Board remanded the case to the RO for additional evidentiary development.  


FINDINGS OF FACT

1.  In a May 1995 rating decision, the Appellant's basic eligibility for Survivors' and Dependents' Educational Assistance, under 38 U.S.C.A. Chapter 35, was granted, on the basis of her spouse's status as a permanently and totally disabled veteran; the Appellant was notified of her eligibility on June 2, 1995.  

2.  The Appellant applied for  Dependents' Educational Assistance in March 1996, and a Certificate of Eligibility was issued to her in May 1996.  

3.  Educational assistance records and testimony show that the Appellant pursued the same program of education, nursing, at East Carolina University from a period prior to December 2001 until the date on which she attained her undergraduate degree after July 2006.  


CONCLUSION OF LAW

The criteria for educational assistance benefits under 38 U.S.C.A. Chapter 35, Survivors' and Dependents' Educational Assistance (DEA), beyond June 2, 2005, have been met.  38 U.S.C.A. § 3512; Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001); 38 C.F.R. § 21.3046(c)(ii) (2010).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Appellant, VCAA compliance need not be addressed.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being a spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).  The Appellant's eligibility for Chapter 35 benefits in this case derives from her status as a spouse of a permanently and totally disabled veteran.  In the instant case, a May 1995 rating decision established basic eligibility for DEA benefits, effective from May 7, 1994.  The Appellant was notified of this in June 1995.  



According to documents in the record, which is not complete, the Appellant applied for DEA benefits in March 1996.  In May 1996, a Certificate of Eligibility was reportedly issued to her.  At that time, she was also notified that her delimiting date of June 2, 2005 was based on the date of notification of the Veteran's rating for permanent and total disability.  From certain records in the file as well as her testimony in August 2009, her approved courses were in nursing at East Carolina University.  

As a note about missing educational assistance records, a Report of Contact in the file dated in September 2010 indicates that the Appellant's educational assistance file was requested, pursuant to the Board remand directives of February 2010.  Her original education file was transferred to an off-site storage building.  Although a request was forwarded to locate that original file, it was determined that the file was probably lost or shredded.  The remaining electronic folder was then printed and associated with the claims files.  Although the claims files are not complete, the Board finds that the records that are available, coupled with the Appellant's testimony which is deemed credible, are sufficient to decide this claim.  

According to statute and regulation prior to December 2001, eligibility extended 10 years from whichever of the following last occurs:  (a) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (b) the date of death of the spouse from whom eligibility is derived, who dies while a total disability evaluated as permanent in nature was in existence; or (c) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1).  





The beginning date of the 10-year period of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after October 26, 1986 is the effective date of the evaluation or the date of notification of such evaluation, whichever is more advantageous to the spouse, if the spouse has not chosen another date between either of these two dates, which has been is approved by the Secretary.  38 U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2)(iii).

Further, a VA regulation provided that the period of eligibility cannot exceed 10 years and can be extended only under certain circumstances (as set forth in 38 C.F.R. § 21.3046(d) and 38 C.F.R. § 21.3047).  38 C.F.R. § 21.3046(c)(1).  

In considering the statute and regulations, the United States Court of Appeals for Veterans Claims (Court) in Ozer v. Principi, 14 Vet. App. 257 (2001), held that it was the provision of 38 U.S.C.A. § 3512(b)(1) that determined the eligibility period for spouses and surviving spouses.  As noted above, such provision stated that the eligibility period ended 10 years after whichever of three events occurred last.  Thus, a finding that the veteran had a total service-connected disability permanent in nature could never be the last of these three events because the other two events necessarily occurred after the veteran's death.  Further, the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. § 21.3046(c)(1)) was invalid, because the 10-year limitation period was not contained or authorized by 38 U.S.C.A. § 3512(b)(1), the statute that set forth the delimiting period for such eligibility.  That is, the Court declared that the regulatory fixed 10-year term for Chapter 35 education benefits was unlawful.  






For those spouses whose eligibility had been determined on the basis that the veteran had a total service-connected disability permanent in nature, the Court's decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis.  

Thereafter, pursuant to Pub. Law 107-103, Congress invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  The amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001; the new law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer.  See Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001).  

Years later, VA promulgated regulations to implement the statutory "saving" provision.  As the current applicable regulation provides, if VA made a determination of eligibility for a spouse before December 27, 2001, the eligibility period has no ending date unless the spouse changes his or her program of education.  If on or after December 27, 2001, the spouse changes his or her program of education, the eligibility period cannot exceed 10 years, unless the period is extended pursuant to 38 C.F.R. § 21.3046(c)(3) or 38 C.F.R. § 21.3047.  38 C.F.R. § 21.3046(c)(ii).  

In the instant case, the Appellant's period of eligibility began in June 1995, with notification of the Veteran's total and permanent disability rating, and a Certificate of Eligibility was issued in May 1996.  





Nevertheless, while the determination of the Appellant's eligibility for Chapter 35 benefits was made years prior to December 27, 2001, the holding in the Ozer case and the current applicable statutory and regulatory provisions, which ended delimiting dates under Chapter 35 cases for a certain class of eligible spouses, have not been considered heretofore.  38 C.F.R. § 21.3046(c)(ii).  

The Board finds that the Appellant is of the class of eligible spouses to whom the special "saving" provision applies.  That is, her eligibility for the Chapter 35 benefits granted to her in the 1990s had no ending date, provided that she did not change her program of education after December 27, 2001.  See 38 C.F.R. § 21.3046(c)(ii).  

As previously indicated, the Appellant's original education file appears to be lost or shredded, so it is not entirely clear from the record as to whether the Appellant pursued the same program of education.  Educational assistance records, to include certification forms of East Carolina University where she was enrolled, indicate that the Appellant at least attended classes for most school sessions between January 1999 and July 2006, and that her course and objective were coded with the same number designation.  Considering the available records and testimony, the totality of the evidence shows that the Appellant maintained the same course of education - nursing - from the period prior to December 2001 to the date on which she received her undergraduate degree several years later.  











In sum, following a careful review of the available education assistance records and the legislative and regulatory history as it applied to the Appellant's particular circumstances, the Board finds that the Appellant's claim for DEA benefits beyond June 2, 2005 is granted.  


ORDER

Educational assistance benefits under 38 U.S.C.A. Chapter 35, Survivors' and Dependents' Educational Assistance, beyond June 2, 2005, is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


